Citation Nr: 0805900	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-30 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected erectile dysfunction.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1972 to April 1975.  

Service connection was granted for erectile dysfunction, 
secondary to service-connected pituitary microadenoma, in an 
April 2005 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  A noncompensable disability rating was assigned.  
The appeal was perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in September 2005.  

The veteran declined a Board hearing.  

Issue not on appeal

In the April 2005 rating decision, the RO also granted 
service connection for gynecomastia.  In the veteran's May 
2005 NOD, he expressed disagreement with the April 2005 
decision concerning that condition.  The veteran withdrew his 
appeal regarding gynecomastia, however, in a February 2006 
letter.  Thus, that issue is not in appellate status.  See 
38 C.F.R. § 20.204 (2007).


FINDING OF FACT

The veteran's service-connected erectile dysfunction is 
manifested by loss of erectile power without penile 
deformity.


CONCLUSION OF LAW

The criteria for a compensable rating for erectile 
dysfunction have not been met.    38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased disability rating for service-
connected erectile dysfunction, which is currently rated 
noncompensably (zero percent) disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The VCAA is accordingly generally applicable to this 
case. 
However, in this case VCAA notice is not necessary because 
this case involves a claim that cannot be substantiated as a 
matter of law, as detailed below.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].
   
The United States Court of Appeals for Veterans Claims (the 
Court) has held that, where the facts averred by a claimant 
could never satisfy the requirements necessary to 
substantiate the claim, any deficiency in a VCAA notice was 
nonprejudicial.  See Valiao v. Principi, 17 Vet. App.229, 232 
(2003); Manning v. Principi, 16 Vet. App. 534, 542-3, and 
cases cited therein.  See also VAOPGCPREC 5-2004 (June 23, 
2004) [VA is not required to meet the VCAA duties to notify 
or assist a claimant where a claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit]. 

Pertinent Law and Regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2007).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  
Separate diagnostic codes identify the various disabilities.

Assignment of diagnostic code

The veteran's erectile dysfunction is currently rated under 
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2007) [penis, 
deformity, with loss of erectile power].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Board notes that there is no diagnostic code which deals 
with erectile dysfunction as such.  Diagnostic Code 7522 is 
deemed by the Board to be the most appropriate primarily 
because it is the only diagnostic code which includes loss of 
erectile power among its criteria.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code be used.  Accordingly, 
the Board concludes that the veteran is appropriately rated 
under Diagnostic Code 7522.

Specific schedular criteria

Diagnostic Code 7522 provides a 20 percent rating for 
deformity of the penis with loss of erectile power.  No other 
disability rating is provided by this diagnostic code.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2007).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected erectile dysfunction, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 
4.115b, Diagnostic Code 7522 (2007).  He essentially contends 
that his erectile dysfunction and resulting sexual 
difficulties warrant a compensable rating.

The Board observes that the veteran has been in receipt of 
special monthly compensation under 38 U.S.C. § 1114(k) due to 
loss of use of a creative organ since August 2004.

Schedular rating

To obtain a compensable rating under Diagnostic Code 7522, 
deformity of the penis with loss of erectile power must be 
demonstrated.  The criteria in Diagnostic Code 7522 are 
conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) 
[use of the conjunctive in a statutory provision means that 
all of the conditions listed in the provision must be met]. 
Compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].  

In the instant case, it is undisputed that the veteran has 
loss of erectile power.  The rating criteria, however, also 
require deformity of the penis to warrant a compensable 
evaluation.  The medical evidence in this case is negative 
for complaint, treatment, or findings of penile deformity.  
The report of a May 2005 VA examination noted that such 
deformity was not present.  The veteran does not contend 
otherwise.

In various correspondence with VA, the veteran has very 
emotionally described the anguish that his erectile 
dysfunction has caused.  The Board is certainly sympathetic 
to the veteran's situation.  The Board must out, however, 
that since August 2004 he has been granted special monthly 
compensation for loss of use of a creative organ.  This 
benefit was specifically granted to compensate the veteran 
for his erectile dysfunction.

Unlike special monthly compensation, the rating schedule is 
designed with a different purpose in mind: to provide 
compensation for disabilities which result in an impairment 
in earning capacity (i.e., interference with employment).   
See 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Given that the 
veteran's erectile dysfunction has not interfered with his 
employment, a compensable evaluation is not warranted under 
the schedular criteria.  [The Board additionally observes 
that the veteran has been granted a total rating based on 
individual unemployability (TDIU) due to a number of other 
service-connected disabilities.]   

To some degree, the veteran appears to be raising an argument 
couched in equity in that he contends that his erectile 
dysfunction has had a significant impact on his life.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 
6 Vet. App. 416, 425 (1994). As explained above, the Board 
has decided this case based on the law and regulations.

Accordingly, the criteria for a compensable evaluation have 
not been met.



Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the Board finds that at no time since the 
effective date of service connection for erectile 
dysfunction, August 19, 2004, has the veteran met or nearly 
approximated the criteria for a compensable rating.  While 
erectile dysfunction has persisted, at no time has penile 
deformity been demonstrated.  A compensable rating is not 
warranted for any time period following the grant of service 
connection.  Accordingly, the Board concludes that staged 
ratings are not for application in this case.

Extraschedular evaluation

The Board notes in passing that the veteran has not, in 
connection with this appeal, indicated or presented evidence 
to support the premise that his service-connected erectile 
dysfunction results in marked interference with employment or 
frequent periods of hospitalization so as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2007) [extraschedular 
rating criteria].  As noted elsewhere in this decision, his 
sole contention is that his service-connected erectile 
dysfunction warrants a compensable rating under the schedular 
criteria.  The RO did not discuss or adjudicate the matter of 
an extraschedular evaluation in its April 2005 rating 
decision.

As noted above, the veteran is in receipt of TDIU, so the 
matter of an extraschedular rating for erectile dysfunction 
is effectively moot in any event.

Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO in the April 2005 rating 
decision, the Board will not address the veteran's 
entitlement to an extraschedular rating.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the criteria for a compensable disability 
rating for the veteran's erectile dysfunction have not been 
met.  Loss of erectile power, absent penile deformity, does 
not warrant a compensable rating as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The benefit sought 
on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for erectile 
dysfunction is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


